Case 8:20-cv-01359-VMC-TGW Document 19 Filed 11/02/20 Page 1 of 3 PageID 81

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


 GLORIA ITMAIZA, individually and on behalf of all                       CLASS ACTION
 others similarly situated,
                                                                 Case No. 8:20-cv-1359-T-33TGW
       Plaintiff,

 vs.

 DFMMJ INVESTMENTS, LLC d/b/a LIBERTY
 HEALTH SCIENCES, a Florida Limited Liability
 Company,

   Defendant.
 ______________________________________/

                               JOINT STIPULATION OF DISMISSAL

           Plaintiff, Gloria Itmaiza, and Defendant, DFMMJ Investments, LLC d/b/a Liberty Health

Sciences, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to the

dismissal of this action as follows:

           1.       All claims of the Plaintiff, Gloria Itmaiza, individually, are hereby dismissed with

prejudice, with each party to bear their own fees and costs.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.
Case 8:20-cv-01359-VMC-TGW Document 19 Filed 11/02/20 Page 2 of 3 PageID 82



Date: November 02, 2020

Respectfully Submitted,


Shamis & Gentile, P.A.                   By: /s/ James S. Toscano
/s/ Andrew J. Shamis                     James S. Toscano, Esq.
Andrew J. Shamis, Esq.                   Florida Bar No. 0053233
Florida Bar No. 101754                   James.toscano@lowndes-law.com
ashamis@shamisgentile.com                Lowndes, Drosdick, Doster,
14 NE 1st Avenue, Suite 705              Kantor & Reed, P.A.
Miami, FL 33132                          215 North Eola Drive
Telephone: 305-479-2299                  Post Office Box 2809
                                         Orlando, Florida
                                         Telephone: (407) 843-4600
Edelsberg Law, P.A.                      Facsimile: (407) 843-4444
/s/ Scott Edelsberg
Scott Edelsberg, Esq.                    Counsel for Defendant
Florida Bar No. 0100537
20900 NE 30th Ave., Suite 417
Aventura, FL 33180
Telephone: 305-975-3320
Email: scott@edelsberglaw.com



Counsel for Plaintiff and the Class
Case 8:20-cv-01359-VMC-TGW Document 19 Filed 11/02/20 Page 3 of 3 PageID 83



                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 02, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel identified below via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                            SHAMIS & GENTILE, P.A.
                                            14 NE 1st Ave., Suite 705
                                            Miami, FL 33132
                                            Telephone (305) 479-2299
                                            Facsimile (786) 623-0915
                                            Email: efilings@sflinjuryattorneys.com

                                    By:      /s/ Andrew J. Shamis
                                             Andrew J. Shamis, Esq.
                                             Florida Bar # 101754

                                            Attorneys for Plaintiff and the Class
